Exhibit 10.1

Contract ID: 496135

EXTENSION AMENDMENT TO GOOGLE SERVICES AGREEMENT

This Extension Amendment to the Google Services Agreement (“Amendment”),
effective as of the first day following the current expiration date of the
Agreement (as defined below) (“Amendment Effective Date”), is between Synacor,
Inc. (“Company”) and Google Inc. (“Google”) and amends the existing Google
Services Agreement between Company and Google (the “Agreement”). Capitalized
terms not defined in this Amendment have the meanings given to those terms in
the Agreement. The parties agree as follows:

1.     Extension. The term of the Agreement is extended for an additional one
month from the current expiration date.

2.     General. The parties may execute this Amendment in counterparts,
including facsimile, PDF, or other electronic copies, which taken together will
constitute one instrument. Except as expressly modified herein, the terms of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date by persons duly authorized.

Company: Synacor, Inc.

By: /s/ William J. Stuart

Name: William J. Stuart

Title: CFO

Date: April 20, 2018

Google LLC

By: /s/ Philipp Schindler

Name: Philipp Schindler

Title: Authorized Signatory

Date: 2018.04.24